UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________
                                    )
DAVID J. MARCK, et al.,             )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )    Civil Action No. 15-10 (RMC)
                                    )
DEPARTMENT OF HEALTH AND            )
HUMAN SERVICES, et al.,             )
                                    )
            Defendants.             )
_________________________________   )

                                 MEMORANDUM OPINION

              David Marck and Sills Cummis & Gross, P.C. (collectively, Mr. Marck) sue the

Department of Health and Human Services (HHS), Food and Drug Administration (FDA),

Department of Justice (DOJ), and Federal Bureau of Investigation (FBI) under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552 (2012), challenging the adequacy of those agencies’

response to its FOIA requests. All claims against HHS and FDA were previously dismissed and

the parties have narrowed the remaining issues to six pages of records redacted or withheld by

FBI, a constituent agency of DOJ. FBI now moves for summary judgment and Mr. Marck

requests in camera review of the six pages so the Court can determine the propriety of the

redactions. The Court will grant FBI’s motion for summary judgment and deny Mr. Marck’s

motion for in camera review.

                                     I. BACKGROUND

              Mr. Marck is an attorney formerly of the law firm Sills Cummis & Gross, P.C.

Pls.’ Opp’n to the Gov’t’s Mot. for Summ. J. (Opp’n) [Dkt. 26] at 4. On April 16, 2014, Mr.

Marck filed the underlying FOIA requests with FBI on behalf of his client Mark Cocchiola and



                                                1
his wife, Anne Cocchiola. Id. On April 17, 2014, he supplemented the request. Id.; see also Ex.

A, Decl. of David M. Hardy, April 16, 2014 FOIA Request (April 16 FOIA Req.) [Dkt. 24-1] at

29; Ex. B, Decl. of David M. Hardy, April 17, 2014 FOIA Request (April 17 FOIA Req.) [Dkt.

24-1] at 32.1 Collectively, the FOIA requests asked for records pertaining to the following

persons and entities:

           Individuals                                Entities
           1. Mark Cocchiola                          1. Suprema Specialties
           2. Jack Gaglio                             2. Whitehall Specialties
           3. Paul Lauriero                           3. A&J Foods, Inc.
           4. Robert Quattrone                        4. Hidden Valley Ranch
           5. George Vieira                           5. Noble JG Cheese
           6. Paul Zambas                             6. California Goldfield
           7. Arthur Christensen                      7. West Coast Commodities
           8. Lawrence Fransen                        8. California Milk Market
           9. John Van Sickell                        9. Wall Street Cheese
           10. Steven Venechanos                      10. LNN Enterprises
           11. Chris Lotito                           11. A&J Cheese Company
           12. Chester Destefano                      12. Lotito Foods
           13. Steven Fawcett                         13. Mrs. Mazzula’s Foods
                                                      14. Destefano Foods
                                                      15. Roma Foods
                                                      16. Piancone Food Service, Inc.
                                                      17. Capri Foods
                                                      18. Marlboro Foods

See April 17 FOIA Req. at 32-33.

               On April 23, 2014, FBI acknowledged receipt of Mr. Marck’s FOIA requests for

records pertaining to third-party individuals, assigned it FOIA request number 1260681-000, and

notified Mr. Marck that further information was required before third-party records could be




1
 All page-number references to the Hardy Declaration Exhibits, FBI’s Motion for Summary
Judgment, and FBI’s Reply in Support of its Motion for Summary Judgment are to the electronic
case filing (ECF) page number.



                                                2
processed. Decl. of David M. Hardy (Hardy Decl.) [Dkt. 29-1] ¶ 6. 2 On May 7, 2014, FBI

acknowledged receipt of Mr. Marck’s FOIA requests for information pertaining to the non-

person entities Suprema Specialties, Whitehall Specialties, A&J Foods, Inc., Hidden Valley

Ranch, Noble JG Cheese, California Goldfield, West Coast Commodities, California Milk

Market, Wall Street Cheese, LNN Enterprises, A&J Cheese Company, Lotito Foods, Mrs.

Mazzula’s Foods, Destefano Foods, Roma Foods, Piancone Food Service, Inc., Capri Foods, and

Marlboro Foods and assigned them, respectively, FOIA request numbers 1264018-000,

1263861-000, 1264075-000, 1263859-000, 1264153-000, 1263885-000, 1264033-000, 1263871-

000, 1263825-000, 1263865-000, 1263838-000, 1263852-000, 1263772-000, and 1321143-000.

Id. ¶¶ 5, 7; see also id. at 3 n.3.3 In late May 2014, FOIA request number 1260681-000,

pertaining to the individuals, was administratively closed because Mr. Marck failed to provide

the necessary additional information to justify the disclosure of third-party information. Id. ¶ 8.

On January 5, 2015, Mr. Marck filed this lawsuit “stating that no records had been received from

the FBI regarding any individual or entity listed in his FOIA request[s].” Id. ¶ 10; see also

Compl. [Dkt. 1].

               Since the beginning of this litigation, FBI has “processed a total of 6,674

responsive pages and released . . . a total of 2,278 pages” to Mr. Marck. Hardy Decl. ¶ 4. FBI

released the records in twelve productions between March 26, 2015 and June 9, 2017. Id. ¶¶ 13-

26. Mr. Marck now only challenges the legitimacy of redactions made on six pages of records:


2
  In order to receive records pertaining to a third-party individual, the requester “must provide
one of the following: (1) an authorization and consent from the individual; (2) proof of death; or
(3) a justification that the public interest in disclosure outweighs personal privacy.” Hardy Decl.
¶ 6.
3
 Destefano Foods, Roma Foods, Piancone Food Service, Inc., Capri Foods, and Marlboro Foods
were all assigned FOIA request number 1321143-000. Id. ¶ 5.

                                                 3
Bates numbers Marck 76-79 and 101-102. Id. ¶ 27. Those pages “comprise a Form FD-302

dated February 4, 2002” and “an Electronic Communication (“EC”) dated February 4, 2002,

generated by a Special Agent (“SA”) from the La Crosse Resident Agency sent to the Newark

Field Office (“FO”).” Mot. for Summ. J. [Dkt. 24] at 7 (citing Hardy Decl. ¶ 4). FBI withheld

and redacted information pursuant to FOIA Exemptions 3, 6, 7(C), and 7(D) because that

information included grand jury material and “records generated during an investigation that, if

released, would needlessly violate the privacy interests of FBI Special Agents, third parties

merely mentioned in investigative files, and third parties who provided information to the FBI

under an expectation of confidentiality.” FBI’s Reply in Supp. of its Mot. for Summ. J. (Reply)

[Dkt. 27] at 1.

                  On August 31, 2017, FBI moved for summary judgment. See Mot. Mr. Marck

opposed, see Opp’n, and FBI replied. See Reply.

                                      II. LEGAL STANDARDS

       A. Summary Judgment

                  Summary judgment is the typical vehicle to resolve an action brought under

FOIA. See McLaughlin v. DOJ, 530 F. Supp. 2d 210, 212 (D.D.C. 2008). Under Federal Rule

of Civil Procedure 56, summary judgment is appropriate if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(c). A party seeking summary judgment bears the initial burden of demonstrating the absence

of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986);

Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994).

                  In considering whether there is a triable issue of fact, a court must draw all

reasonable inferences in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477
                                                    4
U.S. 242, 255 (1986). The party opposing a motion for summary judgment, however, “may not

rest upon the mere allegations or denials of his pleading, but must set forth specific facts

showing that there is a genuine issue for trial.” Id. at 248.

       B. FOIA

               FOIA requires federal agencies to release government records to the public upon

request, subject to nine listed exceptions. See 5 U.S.C. § 552(b); Wolf v. CIA, 473 F.3d 370, 374

(D.C. Cir. 2007). FOIA cases typically and appropriately are decided on motions for summary

judgment. See Wolf, 473 F.3d at 374; Rushford v. Civiletti, 485 F. Supp. 477, 481 n.13 (D.D.C.

1980), aff’d sub nom. Rushford v. Smith, 656 F.2d 900 (D.C. Cir. 1981). In a FOIA case, a court

may award summary judgment solely on the basis of information provided by the department or

agency in affidavits or declarations when the affidavits or declarations describe “the documents

and the justifications for nondisclosure with reasonably specific detail, demonstrate that the

information withheld logically falls within the claimed exemption, and are not controverted by

either contrary evidence in the record nor by evidence of agency bad faith.” Military Audit

Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981). “[A]gency declarations generally are

entitled to a presumption of good faith, and therefore, to successfully challenge an agency’s

showing that it complied with the FOIA, the plaintiff must come forward with specific facts

demonstrating that there is a genuine issue with respect to whether the agency has improperly

withheld extant agency records.” Ahuruonye v. Dep’t of Interior, 239 F. Supp. 3d 136, 141

(D.D.C. 2017) (internal citations omitted).

               A defending agency in a FOIA case must show that its search for responsive

records was adequate, that any exemptions claimed actually apply, and that any reasonably

segregable non-exempt parts of records have been disclosed after redaction of exempt



                                                  5
information. See Sanders v. Obama, 729 F. Supp. 2d 148, 154 (D.D.C. 2010), aff’d sub nom.

Sanders v. DOJ, No. 10-5273, 2011 WL 1769099 (D.C. Cir. Apr. 21, 2011).

                                          III. ANALYSIS

               As Mr. Marck does not challenge the adequacy of FBI’s search and only contests

FBI’s failure to release six pages of records without redactions, the Court will assume the

adequacy of the search and evaluate the exemptions claimed for the six pages at issue.

         A. Objections to Withholdings from Records

               In a FOIA action, a defendant must demonstrate that any information withheld

from disclosure is exempt and that the agency segregated non-exempt materials. See 5 U.S.C.

§ 552(a)(4)(B), (b). An agency may satisfy this burden by providing “a relatively detailed

justification through the submission of an index of documents, known as a Vaughn Index,

sufficiently detailed affidavits or declarations, or both.” Ctr. for Int’l Envtl. Law v. Office of the

U.S. Trade Representative, 237 F. Supp. 2d 17, 22 (D.D.C. 2002) (internal quotations omitted);

see also Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973). Mr. Marck challenges the redactions

on four pages (76, 79, 101, and 102) and the complete withholding of two pages (77 and 78).

See Ex. U, Hardy Decl., Bates numbers Marck 76-79 and 101-02 [Dkt. 24-1] at 108-112. FBI

applied Exemptions 3, 6, 7(C), and 7(D) to redactions and withholding made throughout those

pages.

               1. Exemption (3)

               Under 5 U.S.C. § 552(b)(3), an agency must withhold records or information that

is:

               specifically exempted from disclosure by statute (other than section
               552b of this title), if that statute—

               (A)(i) requires that the matters be withheld from the public in such
               a manner as to leave no discretion on the issue; or

                                                   6
               (ii) establishes particular criteria for withholding or refers to
               particular types of matters to be withheld; and

               (B) if enacted after the date of enactment of the OPEN FOIA Act of
               2009, specifically cites to this paragraph.

5 U.S.C. § 552(b)(3). FBI justifies withholding in their entirety pages 77 and 78 and all but three

redactions in the remaining pages under Exemption 3 because the information is related to grand

jury proceedings and protected by Rule 6(e) of the Federal Rules of Criminal Procedure.4 “Rule

6(e) applies if the disclosed material would ‘tend to reveal some secret aspect of the grand jury’s

investigation,’ including ‘the identities of witnesses or jurors, the substance of testimony, the

strategy or direction of the investigation,’ or ‘the deliberations or questions of jurors.’” Hodge v.

FBI, 703 F.3d 575, 580 (D.C. Cir. 2013) (quoting Senate of the Commonwealth of Puerto Rico v.

DOJ, 823 F.2d 574, 582 (D.C. Cir. 1987)).

               FBI explains that the information redacted or withheld under Exemption 3

contains the name and identifying information of “a third party individual who . . . received a

Federal Grand Jury subpoena” and that “[d]isclosure would reveal the private, inner workings of

this Federal Grand Jury by disclosing who the Federal Grand Jury targeted as being likely to

have relevant information.” Hardy Decl. ¶ 36. Additionally, the information identifies the third

party individual’s role in relation to the crime being investigated and, if disclosed, would allow

Mr. Marck to identify the individual. Id. Mr. Marck challenges FBI’s argument that revealing

the redacted information would disclose the private, inner workings of the federal grand jury,



4
 “[A]lthough a rule is not generally considered to be a statute, [Rule 6(e) of the Federal Rules of
Criminal Procedure] qualifies as one under FOIA because the Congress has enacted it into
positive law.” Murphy v. Exec. Office for United States Attorney, 789 F.3d 204, 206 (D.C. Cir.
2015) (citing Fund for Constitutional Gov’t v. Nat’l Archives & Records Serv., 656 F.2d 856,
867-68 (D.C. Cir. 1981)); see also Pub. L. No. 95-78, § 2(a), 91 Stat. 319 (1977) (enacting
Federal Rule of Criminal Procedure 6(e) into positive law).

                                                  7
arguing that FBI’s contention that the documents “were produced or created as the result of a

grand jury proceeding” is insufficient to justify withholding under Exemption 3. Opp’n at 8. He

further argues that because he and his clients can predict the name of the individual whose

interview is the subject of the redacted documents, withholding is not justified because the

identity of the individual “is no secret.” Id. at 9.

                Exemption 3 protects grand jury information when the material would “tend to

reveal some secret aspect of the grand jury’s investigation, including the identities of witnesses

or jurors, the substance of testimony, the strategy or direction of the investigation, or the

deliberations or questions of jurors.” Hodge, 703 F.3d at 580 (internal quotations omitted); see

also Fund for Constitutional Gov’t, 656 F.2d at 869-70 (“Potential witnesses and potential

documentary exhibits [in a grand jury proceeding], while less clearly within the rule, if disclosed

would reveal the direction and strategy of the investigation.”); Boehm v. FBI, 983 F. Supp. 2d

154, 157-60 (D.D.C. 2013). FBI explained that the withheld information includes the identity of

a subpoenaed witness, as well as the information provided by that witness, which would enable

others to identify him or her and disclose the substance of the testimony that individual gave or

intended to give the grand jury. Therefore, the withholding of pages 77 and 78, and the

redactions made under Exemption 3, constitute grand jury information that must be excluded

from FOIA release. The fact that Mr. Marck believes he already knows the name of the third-

party individual whose identity is being protected does not remove the mandatory protections

provided to grand jury information. FBI has adequately shown that its withholdings and

redactions under Exemption 3 were appropriate. Mr. Marck has produced no evidence of bad

faith which might call FBI’s arguments into question.




                                                   8
               2. Exemptions 6 and 7(C)

               Exemption 6 protects from disclosure “personnel and medical files and similar

files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6). “The term ‘similar files’ is broadly interpreted, such that

Exemption 6 protects from disclosure all information that ‘applies to a particular individual’ in

the absence of a public interest in disclosure.” Lardner v. DOJ, 638 F. Supp. 2d 14, 23 (D.D.C.

2009) (quoting Dep’t of State v. Washington Post Co., 456 U.S. 595, 602 (1982)). The threshold

is “fairly minimal,” and “[a]ll information which applies to a particular individual is covered by

Exemption 6, regardless of the type of file in which it is contained.” Washington Post Co. v.

HHS, 690 F.2d 252, 260 (D.C. Cir. 1982) (quoting State v. Washington Post, 456 U.S. at 602)

(internal quotation marks omitted).

               Exemption 6 requires “a balancing of the individual’s right of privacy against the

preservation of the basic purpose of the Freedom of Information Act to open agency action to the

light of public scrutiny.” Dep’t of the Air Force v. Rose, 425 U.S. 352, 372 (1976); see also DOJ

v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 756 (1989). The privacy interest at

stake belongs to the individual, not the agency. See Reporters Comm., 489 U.S. at 763-65; Nat’l

Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989) (noting an

individual’s significant privacy interest “in avoiding the unlimited disclosure of his or her name

and address”). It is the requester’s obligation to articulate a significant public interest sufficient

to outweigh an individual’s privacy interest. See Nat’l Archives & Records Admin. v. Favish,

541 U.S. 157, 172 (2004).

               Similarly, Exemption 7(C) protects from disclosure information in law

enforcement records that “could reasonably be expected to constitute an unwarranted invasion of



                                                   9
personal privacy.” 5 U.S.C. § 552(b)(7)(C).5 Courts apply a balancing test to determine whether

personal information is exempt under 7(C). Courts “balance the privacy interests that would be

compromised by disclosure against the public interest in release of the requested information.”

Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1115 (D.C. Cir. 2007) (internal citations

omitted).

                 FBI claims that the three remaining redactions are justified under Exemptions 6

and 7(C) because they include the “names and identifying information of FBI Special Agents.”6

Hardy Decl. ¶ 43. FBI further explains that the special agents were responsible for “conducting

interviews, coordinating with other law enforcement officials, and compiling the resulting

information, as well as reporting on the status of the investigation”; and “[p]ublicity . . .

regarding any particular investigation to which they have been assigned may seriously prejudice

their effectiveness” or “result in reasonable but nonetheless serious disturbances to . . . their

lives.” Id. ¶¶ 43-44. Mr. Marck argues that balancing the privacy interests against the “public

interest in free and open information about potential Government misconduct” requires

disclosure. Opp’n at 10.

               Courts routinely permit law enforcement agencies to redact the names and

identifying information of their agents. See, e.g., Lesar v. DOJ, 636 F.2d 472, 487-88 (D.C. Cir.

1980); Ford v. DOJ, 208 F. Supp. 3d 237, 250-51 (D.D.C. 2016). The only relevant public


5
 Law enforcement records include both criminal and civil investigatory and non-investigatory
materials. See Tax Analysts v. IRS, 294 F.3d 71, 79 (D.C. Cir. 2002); North v. Walsh, 881 F.2d
1088, 1098 (D.C. Cir. 1989). The investigation at issue in this case was conducted by FBI into
potential fraud and, therefore, was conducted for law enforcement purposes. See Jefferson v.
DOJ, 284 F.3d 172, 176-77 (D.C. Cir. 2002).
6
  Due to the similarity between the standards for Exemption 6 and 7(C), the Court will consider
them together. If the redactions satisfy the Exemption 7(C) test, there is no need to
independently consider Exemption 6.

                                                  10
interest for purposes of Exemption 7(C) is that of shedding light on the agency’s performance of

its statutory duties. Davis v. DOJ, 968 F.2d 1276, 1282 (D.C. Cir. 1992) (citing Reporters

Comm., 489 U.S. at 773). To obtain disclosure of private information, a FOIA requester must at

a minimum “produce evidence that would warrant a belief by a reasonable person that the

alleged Government impropriety might have occurred.” Favish, 541 U.S. at 174; see also

Blackwell v. FBI, 646 F.3d 37, 41 (D.C. Cir. 2011). Otherwise, the balancing requirement

simply does not come into play. Favish, 541 U.S. at 175. “Unsubstantiated assertions of

government wrongdoing . . . do not establish a meaningful evidentiary showing.” Boyd v.

Criminal Div. of the Dep’t of Justice, 475 F.3d 381, 388 (D.C. Cir. 2007) (citing Favish, 541

U.S. at 175).

                Mr. Marck argues that the privacy interests at issue are outweighed by the “public

interest in uncovering Government misconduct; specifically that, contrary to information

repeated throughout Mr. Cocchiola’s trial, the government was investigating Suprema [Mr.

Cocchiola’s company] long before . . . December 2001.” Opp’n at 11. Mr. Marck contends that

the redacted pages “relate[] to Mr. [Steven] Fawcett’s cooperation with the government prior to

December 19, 2001” and that from those documents “it can . . . be inferred that Mr. Fawcett

traded information about Suprema—truthful or otherwise—for lenient treatment by the

Government with respect to [his] own fraudulent scheme.” Id. Mr. Marck speculates that,

through a suspicious deal with Mr. Fawcett, government misconduct occurred in the

investigation and prosecution of Mr. Cocchiola, but provides no evidence that “warrant[s] a

belief by a reasonable person” that any misconduct occurred. Favish, 541 U.S. at 174. His

assumption that the redacted documents will show that Mr. Fawcett cooperated with the

government prior to the date its investigation began is just that, an assumption. Additionally,



                                                11
Mr. Marck provides no reason to believe that even if the document does show that Mr. Fawcett

was interviewed prior to December 2001, it leads to the conclusion that FBI engaged in

misconduct. Because “[u]nsubstantiated assertions of government wrongdoing . . . do not

establish a meaningful evidentiary showing” sufficient to overcome the privacy interests

protected by Exemption 7(C), Boyd, 475 F.3d at 388, Mr. Marck has not raised a sufficient

challenge to the privacy interests at issue here and FBI’s withholdings and redactions under

Exemptions 6 and 7(C) are justified.

               FBI also redacted information to protect the names and/or identities of third

parties who “came into contact with the subjects of the investigations,” including third parties

merely mentioned, third parties who provided information to the FBI, and commercial institution

personnel. Mot. at 16; see also Hardy Decl. ¶¶ 31, 45-48. These individuals “were not of

investigative interest to the FBI”; therefore, FBI argued that “[d]isclosure of these third parties’

names and identifying information in connection with the FBI’s investigation of criminal

activities carries an extremely negative connotation.” Mot. at 16. Because this information is

also covered by Exemption 3, the Court’s analysis will be brief. Third parties involved in law

enforcement investigations have a strong privacy interest. See, e.g., Reporters Comm., 489 U.S.

at 773 (holding that public interest is “not fostered by disclosure of information about private

citizens that is accumulated in various governmental files but that reveals little or nothing about

an agency’s own conduct”); Comput. Prof’ls for Social Responsibility v. U.S. Secret Serv., 72

F.3d 897, 905 (D.C. Cir. 1996); Mack v. Dep’t of Navy, 259 F. Supp. 2d 99, 106-08 (D.D.C.

2003). Mr. Marck fails to provide more than a speculative public interest and, therefore, cannot

overcome the privacy interest of the third parties and commercial institution personnel.




                                                 12
               3. Exemption 7(D)7

               Exemption 7(D) protects from disclosure those records or information compiled

for law enforcement purposes that:

               could reasonably be expected to disclose the identity of a
               confidential source . . . [who] furnished information on a
               confidential basis, and, in the case of a record or information
               compiled by a criminal law enforcement authority in the course of a
               criminal investigation . . . , information furnished by a confidential
               source.

5 U.S.C. § 552(b)(7)(D). A source’s confidentiality is determined on a case-by-case basis, and a

court must determine “whether the particular source spoke with an understanding that the

communication would remain confidential.” DOJ v. Landano, 508 U.S. 165, 172 (1993). “A

source is confidential within the meaning of exemption 7(D) if the source provided information

under an express assurance of confidentiality or in circumstances from which such an assurance

could be reasonably inferred.” Williams v. FBI, 69 F.3d 1155, 1159 (D.C. Cir. 1995). The

nature of the investigation and the informant’s relation to it are the most important factors in

determining whether implied confidentiality exists. Landano, 508 U.S. at 179-80.

               FBI redacted the “name, identifying information about, and information provided

by a third party” who “provided accurate and reliable information concerning the activities of

subjects who were of investigative interest to the FBI or other law enforcement agencies.”

Hardy Decl. ¶ 52. FBI “inferred that the individual provided information to the FBI only

because they believed their cooperation with, and the information they provided, would remain

confidential.” Id. Based on the individual’s relationship to the targets, FBI argues that “[t]he



7
  All of the information protected by FBI under Exemption 7(D) was also protected under
Exemptions 3, 6, and 7(C). Therefore, even if Exemption 7(D) were found not to apply, all of
the information was properly withheld under another exemption.

                                                 13
disclosure of the identity of this source and the information provided could have disastrous

consequences because disclosure could subject the third party, as well as their family, to

embarrassment, humiliation, and/or physical or mental harm.” Id. Mr. Marck argues that

Exemption 7(D) only applies if FBI demonstrates that the source was provided an express grant

of confidentiality, or provides “evidence supporting a determination that the particular source

spoke with an understanding that the communication would remain confidential.” Opp’n at 13

(internal citation omitted). Inferring that the source believed the information was protected, Mr.

Marck states, is not sufficient.

               Mr. Marck correctly argues that an agency must do more than simply state that a

source provided information on a confidential basis. See Citizens for Responsibility & Ethics in

Washington v. DOJ, 746 F.3d 1082, 1101 (D.C. Cir. 2014). However, implied or inferred

assurances of confidentiality are also recognized by the D.C. Circuit. See Williams, 69 F.3d at

1159. If an agency does not “present probative evidence that the source did in fact receive an

express grant of confidentiality,” then it must “point to more narrowly defined circumstances that

support the inference of confidentiality.” Citizens for Responsibility & Ethics in Washington,

746 F.3d at 1101. Courts in this Circuit consider four factors in assessing implied assurances of

confidentiality:

               the character of the crime at issue, the source’s relation to the crime,
               whether the source received payment, and whether the source has an
               ongoing relationship with the law enforcement agency and typically
               communicates with the agency only at locations and under
               conditions which assure the contact will not be noticed.

Roth v. DOJ, 642 F.3d 1161, 1184 (D.C. Cir. 2011).

               The crimes at issue included conspiracy to defraud the United States; bank fraud;

fraud by wire, radio, or television; and securities violations. See Ex. A, Opp’n [Dkt. 26-3] at 3.

The investigation resulted in criminal convictions and a sentence for Mr. Cocchiola of 180
                                                 14
months’ incarceration. See Opp’n at 3. The seriousness of the offense and the resulting

punishment weigh in favor of finding cooperator confidentiality. Additionally, Mr. Hardy’s

declaration specifically describes the close relationship between the source and the target,

explaining that the source was “in a position to have ready access to and/or knowledge about

targets and others involved in fraudulent activities.” Hardy Decl. ¶ 52. Finally, the source was

subpoenaed to testify before the grand jury, which supports a finding of implied confidentiality

to the pre-subpoena information he gave to FBI. The Court, therefore, finds that the information

was properly withheld under Exemption 7(D).

       B. Segregability

               If a record contains information that is exempt from disclosure, any reasonably

segregable information must be released after deleting the exempt portions, unless the non-

exempt portions are inextricably intertwined with exempt portions. See 5 U.S.C. § 552(b); see

also Trans-Pacific Policing Agreement v. U.S. Customs Serv., 177 F.3d 1022 (D.C. Cir. 1999).

A court errs if it “simply approve[s] the withholding of an entire document without entering a

finding on segregability, or the lack thereof.” Powell v. U.S. Bureau of Prisons, 927 F.2d 1239,

1242 n.4 (D.C. Cir. 1991) (quoting Church of Scientology of Cal. v. Dep’t of the Army, 611 F.2d

738, 744 (9th Cir. 1979)). To demonstrate that all reasonably segregable material has been

released, the agency must provide a detailed justification rather than conclusory statements.

Mead Data Cent., Inc. v. Dep’t of the Air Force, 566 F.2d 242, 261 (D.C. Cir. 1977).

               Mr. Marck argues that the extent of the redactions on pages 76-79 and 101-102

demonstrate that FBI failed to segregate non-exempt information. He points specifically to

pages 77 and 78, which were withheld in full. See Opp’n at 14. FBI responds that it “took

seriously its obligation to segregate material that could be released from material that must be

withheld under the applicable Exemptions.” Reply at 2-3.
                                                15
               To enable a court to perform a review of segregability the agency must provide

“not only a detailed justification of the reasons for withholding information, but also a

description of the document from which the information was redacted.” Chesapeake Bay

Found., Inc. v. U.S. Army Corps of Eng’rs, 677 F. Supp. 2d 101, 109 (D.D.C. 2009); see also

Mead Data Cent., 566 F.2d at 260-61. In his declaration, Mr. Hardy describes how the six pages

were processed to determine if non-exempt information were segregable from that protected by

an exemption. For the pages redacted in part, he explains that the “pages comprise a mixture of

material that would be segregated for release and material that was withheld as release would

trigger foreseeable harm to one or more interests protected by the cited FOIA exemptions.”

Hardy Decl. ¶ 54(A). As to the two pages withheld in full, he explains that any “non-exempt

information on these pages was so intertwined with exempt material, that no information could

be reasonably segregated for release” and that “[a]ny further segregation of this intertwined

material would employ finite resources only to produce disjointed words, phrases, or sentences,

that taken separately or together, would have minimal or no informational content.” Id. ¶ 54(B).

“FOIA requires only separation of what is reasonably segregable, permitting the agency to avoid

committing significant time and resources to the separation of disjointed words, phrases, or even

sentences which taken separately or together have minimal or no information content.”

Wadelton v. Dep’t of State, 106 F. Supp. 3d 139, 155 (D.C. Cir. 2015). While Mr. Marck may

desire fewer redactions, the Court finds that FBI has adequately explained that all segregable

information has been provided and only exempt information was redacted.

       C. In Camera Review

               Trial courts are afforded broad discretion to “examine the contents of” requested

records “in camera to determine whether such records or any part thereof shall be withheld.” 5

U.S.C. § 552(a)(4)(B); see also Spirko v. U.S. Postal Serv., 147 F.3d 992, 996 (D.C. Cir. 1998).
                                                 16
However, “‘[i]f the affidavits provide specific information sufficient to place the documents

within the exemption category, if this information is not contradicted in the record, and if there is

no evidence in the record of agency bad faith, then summary judgment is appropriate without in

camera review of the documents.’” Quiñon v. FBI, 86 F.3d 1222, 1227 (D.C. Cir. 1996)

(quoting Hayden v. Nat’l Sec. Agency/Cent. Sec. Serv., 608 F.2d 1381, 1387 (D.C. Cir. 1979)).

               Mr. Marck asks the Court to review in camera the six pages of records at issue to

determine if FBI properly applied the FOIA exemptions and if there is non-exempt information

that should be released. Because this case is not one where the agency’s declarations are

“‘insufficiently detailed to permit meaningful review of exemption claims,’” in camera review is

unnecessary. Plunkett v. DOJ, No. 11-341, 2015 WL 5159489, at *12 (D.D.C. Sept. 1, 2015)

(quoting Quiñon, 86 F.3d at 1228) (declining in camera review because agency’s affidavits

sufficiently explained its reasons for redacting information under FOIA exemptions).

                                       IV. CONCLUSION

               For the foregoing reasons, the Court will grant FBI’s motion for summary

judgment and deny Mr. Marck’s motion for in camera review. A memorializing Order

accompanies this Opinion.


Date: June 5, 2018                                                   /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                 17